      Case 1:18-cv-05102-AT Document 60-1 Filed 11/11/18 Page 1 of 5




               II{ THE UNTTED STATES DISTRICT COURT
              FOR THE I{ORTHERIY DISTRICT OF GEORGIA
                         ATLANTA DIYISTON

eommon Cause Georgia,      as   an          )
otganization,                               )
                                            )
      Piaintifl                             )
                                            )        No. 1:18-cv-05102-AT
                     v.)
                                            )        The Honorable Amy Totenberg
Brian Kemp, in his official capacity   as   )
Socretary of State of Georgia,              )
                                            )
      Defendant.                            )

                DECLARATION OF RUDOLPH C. RICHTER

      I, RUDOLPH C. RICHTER, declare as follows:

      1.     I am over the age of 18. I am a IJS citizen by birth" I have never been

declared legally incompetent.    I   have not been convicted     of a crime of moral
furpitude. I am not incarcerated. I have a valid Georgia Drivers' Iicense.

      2.     I livc at 170 Buckthorn Courf Roswell, GA 30076. I have lived here for

17 years. I have been registered to vote during that entire time.

      3.     I first registered to vote in Atlanta   some decades ago.   I   am currently a

regular voter and rarely miss federal elections. My polling place has been the same.

I don't remember   the precise name, but    it is a part of Roswell United       Methodist

Church.
          Case 1:18-cv-05102-AT Document 60-1 Filed 11/11/18 Page 2 of 5




      4.       Voting is important to me because it determines what goes in this

country.

      5.       I will vote in fufure elections because I    care about the future   of the

country.

      6.       I very much wanted to cast a ballot that counts in the 2Al8 November

elections in Georgia.I organized my work schedule so that        I could vote during   the

early voting period.

      7.       Because   I   am a regular voter,   f did not check my voter registration
stafus on the Secretary of State's website.

      8.       I attempted to vote on the first day of early voting at my regular polling

place, which I think is called Roswell United Methodist Church.

      9.       The lines were long. The poll workers were flustered. Theywere having

ahardtime dealing with the questions and frustrations of the voters. It was taking      a


very long time to process each individual voter. Voters were frustrated because the

polling place was having so much trouble. The computers used to check peopie in

were failing in that the sought information could not be received.

      10.      I was informed by a poll worker I could not vote because I was not a

registered voter.   I protested for at least five minutes, causing the line to get even

longer.
      Case 1:18-cv-05102-AT Document 60-1 Filed 11/11/18 Page 3 of 5




      11.    Very dejected and surprised, I left the polling place with nothing.

      12.    My wife told me I should have been offered a provisional ballot by the

poll workers. I was not. My wife told me to call Election Protection, the non-

partisan voter protection hotline.   I   did.   I   was given the advice to return with

documentation.

      13. I returned to vote a few days later at the same polling location. I
brought both my drivers' license and my Fulton County vehicle registration receipt

with my address on it. I waited in line for about 45 minutes. When I got to the check-

in desk and gave my name and presented the ID I had, I was told I could not vote

because I was not registered.

       14.   I   asked for and received a provisional ballot.      I   do not believe I would

have gotten one   if I had not asked. But I got nothing    else.


      15.     I spoke with my wife right afterwards and she told me, because she had

learned through Election Protection, that       I   should have received information that

would have told me how to cure my provisional ballot and check to see if my

provisional ballot was counted. I did not receive that information-

       16. I      called Election Protection and Fulton County Election Board.

Election protection told me to mail in my identification. Fulton County told rne it
           Case 1:18-cv-05102-AT Document 60-1 Filed 11/11/18 Page 4 of 5




did not matter what I did because according to their records I was not registered and

therefore my provisional ballot would not count.

           17. I was extraordinarily    upset because   I had gone to   so much trouble to

vote   a   ballot that would count. My right to vote is precious to me and I really wanted

to have a voice in this election. Even      if my registration   troubles were fixed in the

future, I would lose my voice as a voter and it could not be regained for this particular

election.

           18.    Before November 9, and still within my time to cure my provisional

ballot,    I emailed   Brenda McCloud and Ralph Jones, at the Fulton County election

board. I received information even more concerning than that I was not registered-

there is no record of me ever having voted in Fulton County or the state of Georgia.

I don't remember precisely how I was informed of this, but I think it was in an email.

           19. I should not have been reflected in the voter records as unregistered.
My prior voting history should not have been erased. I do not understand how the

record keeping in Fulton County could be so wrong. I am a regular voter. I have

voted at the same place for 17 years.

           20. I am extraordinarily    upset this happened. I joined Georgia Common

Cause on November 10 because         I leamed they were part of the Election Protection




                                                 4
      Case 1:18-cv-05102-AT Document 60-1 Filed 11/11/18 Page 5 of 5




effort that had helped me earlier and because I know they are fighting for voters like

me who had voter registration problems.




      I declare under penatty of perjury that the foregoing is true     and correct.




Executed on November 11, 2018
